   USDC IN/ND case 2:04-cr-00080-TLS document 991 filed 02/21/20 page 1 of 2


Lance D. Foster

16714 Summer Cypress Ct.

Cypress TX 77429

D.0.8 3-14-80

Case# 204CR80
                                                                                             February 1,2020




                            Request for Early Termin ation of Federal Probation



To the Presiding Judge,



                                                                         probation.
Your Honor, I am writing to petition the court for an early release from
                                                                             all conditions have been met
 As a low risk probationer, I have satisfied all the terms of my probati on,
                                                                           ability to obtain and maintain full
 including but not limited to. Ardap (drug) class, fees and fines, and the
                                                                            enforce ment since my release,
 time employ ment. I have not re-offended or had any contact with law
                                                                           test as it pertains to my sobriety.
 nor have I missed any appointments, scheduled visits or had a positive



                                                                         relocated to Houston TX to
 Immedi ately upon being released from Michigan City Halfway house, I
                                                                          fiance. I was instantly welcomed
 reunite with my seventeen-year-old son and his mother who is now my
                                                                             month I was able to obtain full
 with open arms, love, and suppor t from the entire family. After only one
                                                                                 me skills, organization, and
 time employ ment in which I current ly hold to date. This position has taught
                                                                                eneurship opportu nities by
 work ethic so much so that it has encouraged me to further explore entrepr
                                                                           I intend for Foster Legacy to
 starting my very own transpo rtation company (Foster Legacy Trucking).
                                                                          just need a second chance at
 serve as a starting point of employ ment for family men like myself who
 life.


                                                                                reflecting on how much of my
 I can not verbally explain the extent of mental anguish I suffer from daily,
                                                                                   r I am able to look ahead
 life was thrown away from wrong decisions made in my early years, howeve
                                                                            al and two bonus children. I have
 positively while focusing solely on raising my six children, four biologic
                                                                             I am blessed to have been
 vowed to remain an upstanding citizen of society and lead by example.
                                                                                my Oldest son here soon. As
 released in time to watch my oldest daughte r graduate form HS and now
                                                                              be released from all
  my family prepares to send him off to college, I would be so gratefu l to
                                                                                y from ground zero and travel
  probati onary restrictions in my efforts to diligent ly build my own compan
  with my children while they are entering into young adult hood.
   USDC IN/ND case 2:04-cr-00080-TLS document 991 filed 02/21/20 page 2 of 2




                                                                and hope you will take my termin ation
I would like to thank you for taking the time to read my letter
                                                           you require any additional inform ation or
request into consideration when making your decision. If
documentation, I will be more than happy to supply it.
